DETAILED ACTION
This action is in response to communications filed 10/04/2021. Currently claims 1-22 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maass et al. “To Spike or Not to Spike: That Is the Question” hereinafter Maass.

Regarding claim 18
Mass teaches, An application-specific integrated circuit (ASIC) configured to execute a stochastic process comprising a Markov process, the ASIC comprising: a processor architecture (pg 5 ¶02 “TSP can be solved (at least heuristically) in a very efficient manner by spike-based hardware” spike based hardware corresponds to an application specific circuit, further TSP of the traveling salesman problem is solved by a stochastic process. Pg 3 Section 3 ¶01 “In order to illustrate how spiking networks can produce heuristic solutions even for difficult constraint satisfaction problems” pg 3 Section 3 ¶06 “But on the basis of our new theoretical understanding of stochastically spiking neurons one can now design a network of spiking neurons for solving a given constraint satisfaction problem through stochastic approximation”) implements a spiking neural circuit comprising a plurality of sets of spiking neurons,  (pg 3 Section 3 “In order to illustrate how spiking networks can produce heuristic solutions even for difficult constraint satisfaction problems, I will sketch an application to the famous traveling salesman problem (TSP)…. An instance of the TSP consists in the simplest case of a set of N ‘‘cities’’ in a 2-D plane [see leftmost panel denoted ‘‘start’’ in Fig. 2(b)]….A neural network that produces approximate solutions for the TSP can be constructed as follows: One dedicates one winner-take-all (WTA) circuit or module Xs to each time step s of the tour. This WTA module consists of N neurons, one for each of the N cities that could possibly be visited at step s”  the spiking neural network consists of WTA circuits of spiking neurons, that are used to solve TSP. Each WTA consists of a set of neurons. As shown in the figure 2A the spiking network consists of a plurality of WTA circuits. 
    PNG
    media_image1.png
    221
    226
    media_image1.png
    Greyscale
 Figure 2A.) wherein each set of spiking neurons is assigned to calculate how many virtual random walkers are at each vertex in a defined virtual space at a given time increment. (pg 3 Section 3 “Thus, by recording for each WTA module which neuron has fired most recently, one can decode at any time t the firing activity of the whole network as a proposed TSP solution.” Each set calculates the position of a random walk by firing a neuron corresponding to a city or vertex at a particular step. As previously cited, each WTA module corresponds to a particular step in the path, thus the vertex fired for each WTA module calculates how many walkers are at each vertex for each time increment. In the case of TSP, there is only one walker for each time increment.)
	
Regarding Claim 20
	Maass teaches claim 18
Further Maass teaches, storing a result of the virtual random walk on a non-transitory computer readable storage medium; and using the result to model a physical process.  ( pg 4 Figure 2 caption “. (b) Top row: TSP instance on the far left and an optimal TSP tour on the far right. TSP tours shown in between result from interpreting network states [that are defined as in Fig. 1(c)] at some arbitrarily chosen time points t as proposed TSP tours. Middle row: Temporal evolution of the quality of TSP tours S generated by the network [performance measured by the quotient (optimal tour length)/(length of tour S)]. Dark blue: for a single trial run. Cyan: average over 100 trial runs” the Figure depicts the performance of the TSP solver over time, the random walk models the path of the “salesman, as previously described in the rejection of claim 18, which is a physical process. In order to record the performance and the optimal path the results have been stored on a “non-transitory” computer readable medium.)

Regarding Claim 22
Maass teaches claim 18
Further Maass teaches, wherein the processor architecture is implemented in neuromorphic hardware. ( Introduction “recent developments suggest that spike-based neural networks can be emulated by neuromorphic hardware at a fraction of the energy consumed by current digital computing hardware” pg 3 Section 3 “In order to illustrate how spiking networks can produce heuristic solutions even for difficult constraint satisfaction problems, I will sketch an application to the famous traveling salesman problem (TSP).” spike based neural network are able to be implemented on “neuromorphic hardware, in particular the TSP network previously described.)

Response to Arguments

Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 10/04/2021, with respect to the 35 USC 103 rejections of claims 1-17, and 19-20 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1-17 and 19-20 has/have been withdrawn. 

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the Amended independent claims, including at least:
The application-specific integrated circuit of claim 18 wherein the processor architecture further implements: using spikes in the spiking neural circuit to move walkers from vertex to vertex, whereby additional neurons are not required to support additional virtual walkers on the virtual space, and whereby energy efficiency of executing is further improved.


Claim 1-17, 21 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-17, 21  are considered allowable since when reading the claims in light of the specification, 

From amended claim 1
the plurality of virtual random walkers using the spiking neural network, wherein executing includes tracking how many virtual random walkers are at each vertex at a given time increment.

The closest prior art of record MAASS et al. (To Spike or Not to Spike: That Is the Question ) teaches a spiking neural network arranged in WTA modules corresponding to a plurality of sets of spiking neurons, which is used to model a Markov process or random walk. The weights of each spiking neuron determine the spike probability, where each spike is interpreted as a suggestion for the random walk at step s to proceed to a specific city or vertex. This suggestion is not used to calculate or “track how many virtual random walkers are at each vertex at a given time increment” among a “plurality of virtual random walkers”, but rather to specify a state transition between two cities or vertices. Further Onoma et al ( 3D RANDOM WALK BASED SEGMENTATION FOR LUNG TUMOR DELINEATION IN PET IMAGING) teaches a graph circuit whose nodal weights encode for a transition probability for a walker moving in the graph to move to an adjacent node. While the path of the random walker is “tracked” to be used to map to an image for segmentation, this tracking does not include “tracking how many virtual random walkers are at each vertex at a given time increment” among “a plurality of random walkers. Rather the circuit taught by Onoma tracks a single random walker. It would not have been obvious to one of ordinary skill in the art before the effective filing date to combine these references to teach at least the limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Prior art
Onoma et al  “3D RANDOM WALK BASED SEGMENTATION FOR LUNG TUMOR DELINEATION IN PET IMAGING” discusses a random walk method for tracking the movement of a single walker through a virtual graph.
Santurkar et al. “Sub-threshold CMOS Spiking Neuron Circuit Design for Navigation” discusses a spiking neural network to simulate a random walk of virtual a “worm” where sets of neurons mediate the random walk through a virtual space.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 4:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                              
/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122